                                                                     6/27/2019

                                                                      CW




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA


JESSE ANTHONY QUINTANAR,               Case No. 2:19-CV-00054-VAP (SK)
                  Petitioner,          ORDER (1) ACCEPTING REPORT
                                       AND RECOMMENDATION TO
            v.                         DENY HABEAS PETITION AND
JOE A. LIZARRAGA, Warden,              (2) DENYING CERTIFICATE OF
                                       APPEALABILITY
                  Respondent.

      Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
relevant records, and the attached Report and Recommendation to deny the
Petition. The time for objections has passed with none filed. The Court
concurs with and accepts the findings and conclusions in the Report and
Recommendation. The Court also finds, for the reasons stated in the Report
and Recommendation, that Petitioner has not made a substantial showing of
the denial of a constitutional right. See 28 U.S.C. § 2253(c)(2); Fed. R. App.
P. 22(b).

      THEREFORE, IT IS ORDERED that the Petition be DENIED, and that
Judgment be entered dismissing this action with prejudice. IT IS FURTHER
ORDERED that a certificate of appealability be DENIED.




DATED: June 27, 2019
                                          HON. VIRGINIA A. PHILLIPS
                                          CHIEF U.S. DISTRICT JUDGE
